DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 30, 2022.  These drawings have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the crest portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim as “a crest portion” is not introduced until line 14.  The Examiner suggests moving the limitation “wherein the crest portion has a greater longitudinal length than that of the root in the direction of the longitudinal central axis of the implant device” (lines 12-13) after the paragraph beginning “a crest portion disposed between…” (lines 14-17).
Claim 7 recites the limitation "in a direction [of] towards" in line 19.  Brackets are commonly used for deletions and underlines for additions, thus “[of]” is unclear.  The Examiner suggests amending the claim to delete “[of].”
Claim 7 recites the limitation "the root portion" in lines 31-32.  There is insufficient antecedent basis for this limitation in the claim as the claim previously recites “a root” (line 6).  It is further noted that the limitation “wherein the crest portion has a greater longitudinal length than that of the root portion in the direction of the longitudinal central axis of the implant device” (lines 31-32) is redundant as such a limitation is also present in lines 12-13.  Thus, the Examiner suggests deleting the limitation “wherein the crest portion has a greater longitudinal length than that of the root portion in the direction of the longitudinal central axis of the implant device” (lines 31-32).

Allowable Subject Matter
Claims 1, 2, 4, 5, 10-12, 15-17, 40, and 41 are allowed.  Note that claim 7 would be allowed if amended as suggested above to overcome the 35 U.S.C. 112 rejections.

Response to Arguments
Applicant’s arguments with respect to claim 7 (see pg. 14 of the remarks filed on June 30, 2022) have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 7 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773